 



Exhibit 10.4
CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE
     THIS CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered
into this 2nd day of April, 2008, by and between THE WILLIAMS COMPANIES, INC., a
Delaware Corporation (“Williams” or the “Company”), and Michael P. Johnson
(“Executive”);
     WHEREAS, Executive has expressed an interest in retiring, effective
March 31, 2008 (“Separation Date”); and
     WHEREAS, the Company has determined that the continued availability of
Executive after his retirement is needed in order to provide an orderly
transition of duties to Executive’s successor; and
     WHEREAS, Executive is willing to provide consulting services after his
retirement in accordance with the provisions of this Agreement and the
Consulting Agreement, a copy of which is attached hereto as Exhibit “A”; and
     WHEREAS, the Company has agreed to provide the Executive with a Separation
Payment in exchange for Executive’s comprehensive release and agreements
concerning, non-disparagement, non-solicitation of Company’s employees, and
maintaining confidentiality;
     NOW, THEREFORE, in consideration of their mutual promises made herein and
for other good and valuable consideration, and intending to be legally bound,
the Company and Executive hereby agree as follows:
     1. Executive Services. Executive and Company agree that, for a period of up
to nine (9) months following the Separation Date, to be determined by the
Company in its sole and absolute discretion, Executive will provide consulting
services to the Company in accordance with the terms of the Consulting Agreement
attached hereto as Exhibit “A”.
     2. Company Payments. In accordance with the Company’s normal pay cycle, but
not earlier than eight (8) days following Executive’s execution of this

 



--------------------------------------------------------------------------------



 



Agreement, which shall not occur prior to March 31, 2008, the Company shall pay
Executive:
     a. The sum of Two Hundred Sixty Three Thousand Seven Hundred Fifty Eight
Dollars ($263,758.00) (“Consulting Fee”) in exchange for Executive executing the
Consulting Agreement set forth on Exhibit “A” and performing the services
described therein; and
     b. The sum of Five Hundred Thousand Dollars ($500,000.00) (“Separation
Payment”) in exchange for Executive’s covenants and promises contained in this
Agreement.
     3. Financial Planning Services. As further consideration for the
Executive’s promises and covenants and promises contained in this Agreement,
Williams shall continue to provide Executive with financial planning services
utilizing The Ayco Company, L.P. through July 31, 2009.
     4. Release. In consideration of the Separation Payment and other benefits
provided hereunder, Executive, for himself, his attorneys, and his heirs,
executors, administrators, successors and assigns, does hereby fully, finally
and forever release and discharge Company and its parent company, subsidiaries,
affiliates, predecessors, successors and assigns and their respective officers,
directors, employees, representatives, agents and fiduciaries, de facto or de
jure or benefit plans (“Released Parties”) of and from any and all charges,
claims, actions (in law or in equity), suits, demands, losses, expenses,
damages, debts, liabilities, obligations, disputes, proceedings, or any other
manner of liability (known or unknown) including without limitation those
arising from, in whole or in part, the employment relationship between Company
or one of its subsidiaries or affiliates and Executive or the termination
thereof which exist, or have heretofore accrued, fixed or contingent, known or
unknown, including without limitation any claims arising under Title VII of the
Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991, 42 U.S.C. §
2000e, et seq.; 42 U.S.C. § 1981; 42 U.S.C. § 1983; 42 U.S.C. § 1985; 42 U.S.C.
§ 1986; the Equal Pay Act of 1963, 29 U.S.C. § 206(d); the National Labor
Relations Act, as amended, 29 U.S.C. § 160, et seq.; the Americans With
Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.; the Employee Retirement
Income Security Act of 1974, as amended, (“ERISA”), 29

2



--------------------------------------------------------------------------------



 



U.S.C. § 1001, et seq. (except that the parties agree that by signing this
Agreement, Executive does not waive his rights under any claim for benefits that
was or may have been filed prior to the date Executive signed this Agreement);
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act of 1990, 29 U.S.C.§ 621, et seq.; the Family and
Medical Leave Act of 1993, 29 U.S.C.§ 2601 et seq.; the Oklahoma
Anti-Discrimination Act, Okla. Stat., tit. 25, §§ 1101, et seq., and any claims
for wrongful discharge, defamation, infliction of emotional distress,
termination in violation of public policy, retaliatory discharge, including
those based on workers’ compensation retaliation under state statutes,
discrimination on the basis of handicap, or claims arising under any local,
state or federal regulation, statute or common law. Executive acknowledges and
affirms that this Agreement is in nature and character both general and specific
and that the specific descriptions and details hereinafter and hereinabove set
forth do not in any manner limit or otherwise affect the general nature and
character of this Agreement or the application thereof to Company and Executive.
This Agreement does not release or discharge any claim or rights which might
arise out of the actions of Company after the date Executive signs this
Agreement.
     5. Severance. Due to the Executive’s voluntary retirement and the
Consulting Fee and Separation Payment provided hereunder, Executive also hereby
voluntarily waives any right which he may have to receive severance benefits
under The Williams Companies Severance Pay Plan or any other severance pay plan,
practices, programs, agreements or arrangements maintained by the Company,
including, but not limited to, any change-in-control severance plan or
agreement.
     6. No Release of Vested Benefits or Health and Welfare Benefits. Executive
does not, by signing this Agreement, release or discharge any right to any
vested, deferred benefit in any qualified employee benefit or incentive plan
which provides for retirement, pension, savings, thrift and/or employee stock
ownership or any benefit due Executive as a participant in any employee health
and welfare plan, as such terms are used under ERISA, maintained by any of the
Released Parties which employed Executive. Executive’s rights under any such
employee benefit or incentive compensation plan shall be governed by the terms
of such plan. Furthermore, following

3



--------------------------------------------------------------------------------



 



the eighth (8th) day after the Separation Date, and in accordance with Company’s
normal pay cycle, Executive will receive payment for the balance of any accrued
and unused Paid Time Off (PTO) for the calendar year 2008. Executive understands
and acknowledges that, pursuant to the Company’s PTO Policy, Executive will not
accrue any additional PTO while performing services as a consultant under the
Consulting Agreement.
     7. Confidentiality/Company Property. Executive shall keep confidential the
existence of this Agreement, its terms, contents, conditions, proceedings and
negotiations, he will make no statements or representations relating thereto,
except to her attorney or tax advisor, his spouse, or as may otherwise be
allowed or required by law. Executive further acknowledges his continuing
obligations to maintain confidentiality of Released Parties’ confidential and
proprietary information and he shall not, at any time, use for his personal
benefit, or disclose, communicate or divulge to, or use for the direct or
indirect benefit of any person, firm, association or company other than the
Released Parties any confidential information regarding the employees, business
methods, business strategies and plans, policies, procedures, techniques,
research or development projects or results, trade secrets, or other knowledge
or processes of or developed by the Released Parties, including but not limited
to, or any other confidential information relating to or dealing with the
business operations, employees or activities of Released Parties, made known to
Executive or learned or acquired by Executive while in the employ of Company or
one of its subsidiaries or affiliates. Executive acknowledges that this
Paragraph 7 is a separate agreement, and the Company is granted the right of
specific performance to enforce the provisions of this Paragraph 7. The
Executive also acknowledges that this Paragraph 7 is a material term of this
Agreement and that its breach could result in damage to the Company that may be
difficult to ascertain and that upon any such breach or in reasonable
anticipation of any such breach, the Company will be entitled to an order of any
court of competent jurisdiction to enjoin such breach.
     8. Continued Cooperation. Upon reasonable request of Company, Executive
shall consult with Company in the orderly transition of business matters in
which Executive participated during his active employment with Company and/or
with

4



--------------------------------------------------------------------------------



 



respect to any litigation, legal proceedings or other disputes arising in
connection with such business matters, including, but not limited to, matters
with respect to Company’s response to inquiries initiated by governmental
entities or other third parties and defense of certain lawsuits against Company
and such other matters as shall be reasonably requested from time to time by
Company’s General Counsel.
     9. Non-solicitation. For a period of twenty-four (24) months following
Executive’s Separation Date, Executive shall not directly or indirectly induce
or attempt to influence any employee of the Released Parties to terminate his or
her employment with the Released Parties.
     10. Executive’s Miscellaneous Covenants. By signing this Agreement,
Executive covenants, agrees, represents and warrants that:
     (a) The Separation Payment provided hereunder is a benefit to which he is
not otherwise entitled under any Company plan, program or prior agreement;
     (b) Executive has not filed and will not in the future file any lawsuits,
complaints, petitions or accusatory pleadings in a court of law against any of
the Released Parties based upon, arising out of or in any way related to any
event or events occurring prior to the signing of this Agreement, including,
without limitation, his employment with any of the Released Parties or the
termination thereof;
     (c) This Agreement specifically includes, without limitation, all claims
asserted by or on behalf of Executive against any of the Released Parties,
together with all claims which might have been asserted by or on behalf of
Executive in any suit, claim (known or unknown), or grievance against any of the
Released Parties for or on account of any matter or things whatsoever up to and
including the date Executive signs this Agreement;
     (d) He has not heretofore assigned or transferred, or purported to assign
or transfer, to any person or entity, any claim or any portion thereof or
interest therein and acknowledges that this Agreement shall be binding upon
Executive and upon his heirs, administrators, representatives, executors,
successors, and assigns, and shall inure to the benefit of the Released Parties

5



--------------------------------------------------------------------------------



 



and each of them, and to their heirs, administrators, representatives,
executors, successors, and assigns;
     (e) Executive waives all rights to recovery for any damages or compensation
awarded as a result of any suit or proceeding by any third party or governmental
agency on Executive’s behalf.
     11. Mutual Non-disparagement. Company agrees to refrain from making or
publishing any statement critical of Executive or in any way adversely affecting
or otherwise maligning Executive’s reputation. Executive agrees that he will not
make or publish any statement critical of the Released Parties, its affiliates,
or their respective executive officers, and directors or in any way adversely
affecting or otherwise maligning the business or reputation of any member of the
Released Parties.
     12. No Admission of Liability. Notwithstanding the provisions of this
Agreement and the payments to be made by Company to Executive hereunder,
Released Parties do not admit any manner of liability to Executive. This
Agreement has been entered into as a means of settling any and all disputes that
have or may have arisen between Released Parties and Executive.
     13. No Tax Advice. Executive agrees and acknowledges that the Company has
made no representations to him regarding the tax consequences of the money paid
pursuant to this Agreement, and that he shall rely upon his own tax advice with
respect to any taxes owed on any of such monies. Executive shall be solely
responsible for the payment of any federal, state or local taxes owed by
Executive as a result of his receipt of money or benefits paid pursuant to this
Agreement.
     14. Indemnification. Subject to Article VIII of the By-Laws of The Williams
Companies, Inc., and to the extent permitted by law, Company will defend and
indemnify Executive with regard to claims brought against Executive by third
parties and arising from actions taken by Executive in his capacity as an
officer and agent of Company.
     15. Recovery of Monies Owed to or by the Company. Executive acknowledges
and agrees that any monies he owes to Company, Released Parties, or to Company’s
or Released Parties’ vendor(s) contracted to provide business tools or services
for use by Executive in his employment, including but not limited to Company

6



--------------------------------------------------------------------------------



 



credit card debt, relocation repayment obligations or pre-paid Educational
Assistance Plan benefits, may be deducted from Executive’s Separation Payment.
Williams agrees that Executive shall be entitled to reimbursement of any
reasonable expenses incurred by Executive in connection with his employment with
the Company up through March 31, 2008, provided Executive submits a proper
expense report itemizing such expenses no later than April 30, 2008.
     16. Opportunity to Consider Agreement and Consult Counsel. Executive
acknowledges that this Agreement is a binding legal document, and that he has
been advised by Company to consult with an attorney before signing this
Agreement. By signing this Agreement, Executive acknowledges that he has been
extended a period of twenty-one (21) days within which to consider this
Agreement.
     17. Revocation Period. For a period of seven (7) days following Executive’s
execution of the Agreement, Executive may revoke the Agreement by notifying
Company, in writing, of his desire to do so. After the seven (7) day period has
expired, this Agreement shall become effective and enforceable.
     18. Binding Effect. By signing this Agreement, the parties agree and
acknowledge that they have carefully read and fully understood the contents of
this Agreement, and that this Agreement has been freely signed by the party
executing this Agreement. This Agreement is binding upon and shall inure to the
benefit of the parties hereto and their respective successors, assigns, personal
representatives, officers, directors, agents, attorneys, parents, subsidiaries
and affiliates.
     19. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto pertaining to the facts and matters stated herein and
supersedes any and all prior understandings, agreements or representations or
understandings, whether written or oral, prior to the date hereof; provided,
however, that this Agreement shall have no effect on the enforceability of the
Consulting Agreement referenced in Paragraph 1 herein and attached hereto as
Exhibit “A,” or on the enforceability of any prior agreement relating to any
covenant not to compete, trade secrets, and/or confidentiality.
     20. Governing Law. This Agreement and the rights and obligations hereunder
shall be construed in all respects in accordance with the internal laws of the
State of

7



--------------------------------------------------------------------------------



 



Oklahoma without reference to the conflict of laws provisions thereof. Should
any provision of this Agreement be found or declared or determined by a court of
competent jurisdiction to be invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and any such invalid part, term or
provision shall be deemed not to be a part of this Agreement. Any litigation
concerning this Agreement or the facts or matters described herein shall be
brought only in a court of competent jurisdiction in Tulsa County, Tulsa,
Oklahoma, and the parties hereby waive personal jurisdiction and any objections
to venue.
     21. Amendment of Agreement. This Agreement may not be modified or amended
except by an instrument in writing signed by both Executive and a duly
authorized representative of Company.
     22. Headings. The heading of paragraphs or subparagraphs herein are
included solely for convenience or reference and will not control the meaning or
interpretation of any of the provisions of this Agreement.
     23. Notices: Any and all notices required to be sent pursuant to the terms
of this Agreement will be sent by registered or certified mail or be personally
delivered to the parties hereto at the following addresses or such other
addresses as they may designate:

           
 
  Executive:   Michael P. Johnson
 
                 
 
      Tulsa, OK                      
 
       
 
  Company:   The Williams Companies, Inc.
 
      Attn: Vice President, Human Resources
 
      One William Center
 
      P. O. Box 2400
 
      Tulsa, Oklahoma 74102

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
first written above.

     
THE WILLIAMS COMPANIES, INC.
   
 
   
By: /s/ Steven J. Malcolm
   
 
   
Title: Chairman, President & CEO
   
 
   
 
  WITNESS:
 
   
/s/ Michael P. Johnson
  /s/ Brenda Spencer
Michael P. Johnson
   

9



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     I HEREBY ACKNOWLEDGE that The Williams Companies, Inc. (“the Company”), in
accordance with the Age Discrimination in Employment Act of 1967, as amended by
the Older Workers Benefit Protection Act of 1990, informed me in writing that:
     (1) I should consult with an attorney before signing the Confidential
Separation Agreement and Release (“Agreement”) which was provided to me today.
     (2) I may review the Agreement for a period of up to twenty-one (21) days
prior to signing the Agreement. If I choose to take less than twenty-one
(21) days to review the Agreement, I do so knowingly, willingly and on advice of
counsel.
     (3) For a period of seven (7) days following the signing of the Agreement,
I may revoke the Agreement, and that the Agreement will not become effective or
enforceable until the seven day revocation period has elapsed; and
     (4) The Consulting Fee and Separation Payment described in Paragraph 2 of
this Agreement will be paid in accordance with the Company’s normal pay cycle,
but will not be paid to me until the seven-day revocation period has elapsed.
     I HEREBY FURTHER ACKNOWLEDGE receipt of this Confidential Separation
Agreement and Release on the 2nd day of April, 2008.

     
 
  WITNESS:
 
   
/s/ Michael P. Johnson
  /s/ Brenda Spencer
Michael P. Johnson
   

10



--------------------------------------------------------------------------------



 



EXHIBIT “A”
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT is entered into this 2nd day of April, 2008, by
and between THE WILLIAMS COMPANIES, INC. a Delaware Corporation, (“Williams” or
the “Company”) and Michael P. Johnson (“Consultant”).
     WHEREAS, Williams wishes to avail itself of Consultant’s knowledge,
expertise and experience by utilizing the services of Consultant; and
     WHEREAS, Consultant is willing to serve as a consultant to Williams upon
the terms and conditions set forth below;
     NOW, THEREFORE, in consideration of their mutual promises and for other
good and valuable consideration, Williams and Consultant hereby agree as
follows:
     1. Consulting Services.
     (a) During the period beginning on the date on which Consultant ceases to
be employed by Williams and continuing through December 31, 2008 (the
“Consulting Period”), Consultant shall provide to Williams, including its
subsidiaries and affiliates, consulting services commensurate with his status
and experience as Williams’ Senior Vice President and Chief Administrative
Officer to enable a smooth transition of his duties to his successor with
respect to such matters as shall be reasonably requested from time to time by
the Chief Executive Officer of Williams (the “Williams Representative”),
provided that Consultant shall not be required to provide such services during
any period when he is unable to perform due to his health.
     (b) Consultant shall provide consulting services to Williams only as needed
and when reasonably requested by the Williams Representative, provided that,
without his prior consent, Consultant shall not be required to devote more than
eighty (80) hours in any calendar month to the performance of any consulting
services hereunder. Consultant agrees that in the event it becomes necessary for
him to devote more than eighty (80) hours in any calendar month to performing
services under this Agreement, Consultant will obtain approval from Williams’
Chief Executive Officer and the Executive Officer Team member for whom the
services are being provided prior to providing such services. Consultant shall
determine the time and location at which he shall perform such services, subject
to the right of the Williams Representative to reasonably request by advance
written notice that such services be performed at a specific time and at a
specific location. Consultant shall honor any such

11



--------------------------------------------------------------------------------



 



request unless he is unable to perform due to his health, or he has a
conflicting business commitment that would preclude him from performing such
services at the time and/or place requested by the Williams Representative, and
in such circumstances, shall make reasonable efforts to arrange a mutually
satisfactory alternative. Williams shall use its reasonable best efforts not to
require the performance of consulting services in any manner that unreasonably
interferes with any other business activity of Consultant.
     (c) Consultant shall not, solely by virtue of the consulting services
provided hereunder, be considered to be an officer or employee of any member of
Williams during the Consulting Period, and shall not have the power or authority
to contract in the name of or bind any member of Williams. Consultant shall at
all times be treated as an independent contractor and shall be responsible for
the payment of all taxes with respect to all amounts paid to him hereunder.
Consultant shall not, by reason of the services performed hereunder, be entitled
to participate in any employee benefits plan, program or arrangement made
available to any employee of Williams.
     (d) This Agreement is personal to Consultant and all of the services
required of Consultant hereunder shall be performed personally by him.
     2. Consulting Fees. In accordance with its normal pay cycle, but not before
the eighth (8th) day following Consultant’s execution of this Agreement,
Williams shall pay Consultant the sum of Two Hundred Sixty Three Thousand Seven
Hundred Fifty Eight Dollars ($263,758.00) (“Consulting Fee”) as consideration
for executing this Agreement and providing the services set forth hereunder.
Consultant shall not be entitled to receive any other compensation, bonuses or
benefits provided to Williams’ employees in exchange for the services provided
by Consultant under the terms of this Agreement. However, Williams will
reimburse Consultant for reasonable and necessary travel expenses, including
costs for transportation, meals and lodging that Consultant may incur in
connection with his performance of services under this Agreement. During the
Consulting Period, Consultant may also utilize Williams’ corporate aircraft for
travel necessary to his performance of services under this Agreement, subject to
the approval of the Williams Representative and the availability of the
aircraft.

12



--------------------------------------------------------------------------------



 



     3. Confidential Information. Consultant shall not, at any time during the
Consulting Period, make use of or disclose, directly or indirectly, any
(i) trade secret or other confidential or secret information of Williams or
(ii) other technical, business, proprietary or financial information of Williams
not available to the public generally or to the competitors of Williams
(“Confidential Information”), except to the extent that such Confidential
Information (a) becomes a matter of public record or is published in a
newspaper, magazine or other periodical available to the general public, other
than as a result of any act or omission of Consultant, (b) is required to be
disclosed by any law, regulation or order of any court or regulatory commission,
department or agency, provided that Consultant gives prompt notice of such
requirement to Williams to enable Williams to seek an appropriate protective
order, or (c) is necessary to perform properly Consultant’s duties under this
Agreement. Promptly following the termination of the Consulting Period,
Consultant shall surrender to Williams all records, memoranda, notes, plans,
reports, computer tapes and software and other documents and data which
constitute Confidential Information which he may then possess or have under his
control (together with all copies thereof).
     4. Exclusive Services/Non-solicitation.
     (a) Consultant acknowledges that during the Consulting Period he will
become familiar with trade secrets and other confidential information concerning
Williams and that his services will be of special, unique and extraordinary
value to Williams.
     (b) Consultant agrees that during the Consulting Period he shall not in any
manner, directly or indirectly, through any person, firm or corporation, alone

13



--------------------------------------------------------------------------------



 



or as a member of a partnership or as an officer, director, stockholder,
investor or employee of or consultant to any other corporation or enterprise or
otherwise, engage or be engaged, or assist any other person, firm corporation or
enterprise in engaging or being engaged, in any business, in which Consultant
was involved or of which he has knowledge is being conducted by Williams during
the Consulting Period. Notwithstanding the provisions of this subparagraph 4(b)
to the contrary, Consultant may act as a director, stockholder, investor or
employee of or consultant to any corporation or enterprise with regard to the
business or businesses referred to above with the prior written consent of
Williams, such consent not to be unreasonably withheld.
     (c) Consultant further agrees that during the Consulting Period he shall
not in any manner, directly or indirectly, induce or attempt to induce any
employee Williams to terminate or abandon his or her employment for any purpose
whatsoever.
     (d) Nothing in this Paragraph 4 shall prohibit Consultant from being (i) a
stockholder in a mutual fund or a diversified investment company or (ii) a
passive owner of not more than two percent (2%) of the outstanding stock of any
class of a corporation, or any securities of which are publicly traded, so long
as Consultant has no active participation in the business of such corporation.
     (e) If, at any time of enforcement of this Paragraph 4, a court holds that
the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for

14



--------------------------------------------------------------------------------



 



the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law. This Agreement shall not authorize a court to increase or
broaden any of the restrictions in this Paragraph.
     5. Hold Harmless. Consultant shall hold harmless Williams, its subsidiaries
and affiliates, and its and their respective shareholders, officers, directors,
employees and attorneys against any damage, injury, death, claim, loss, charge
or expense (including, without limitation, attorneys’ fees and court costs and
the costs of investigation) of any party, including Consultant, arising out of
or relating to, or claimed to arise out of or relate to, Consultant’s gross
negligence or willful misconduct in performing under this Agreement.
     6. No Tax Advice. Consultant agrees and acknowledges that Williams has made
no representations to him regarding the tax consequences of the money paid
pursuant to this Agreement, and that he shall rely upon his own tax advice with
respect to any taxes owed on any of such monies. Consultant shall be solely
responsible for the payment of any federal, state or local taxes owed by
Consultant as a result of his receipt of money or benefits provided to him by
Williams pursuant to this Agreement.
     7. Termination of the Consulting Services. Williams may terminate this
Agreement at any time prior to December 31, 2008, but the parties agree and
acknowledge that Williams shall only be entitled to a pro-rata refund of the
Consulting Fee in the event that the Agreement is terminated solely for cause,
which shall be limited to either (i) the conviction of Consultant of a felony
which has a substantial effect on Williams’ business or reputation, or (ii) the
continual and repeated failure of

15



--------------------------------------------------------------------------------



 



Consultant to perform the services required of him hereunder, after written
notice of the alleged failures and an opportunity to cure has been given.
Consultant may only terminate this Agreement due to a material breach hereof by
Williams.
     8. No Waiver of Vested Benefits. Nothing in this Agreement shall be
construed to limit, reduce, offset or otherwise impair Consultant’s rights to
any benefits or compensation vested or accrued under the terms of the employee
benefit plans, programs or arrangements maintained by Williams other than those
benefits that were released or waived by Consultant pursuant to the Confidential
Separation Agreement and Release dated April 2, 2008.
     9. Computer/Office Support and Access. During the Consulting Period,
Williams shall provide Consultant with office space at Williams’ principal place
of business, which will include telephone and computer access and administrative
support. In addition, Williams shall provide and maintain Consultant’s computer
and access to Williams’ network and telephone systems via his home office as
shall be reasonably necessary for Consultant to provide the consulting services
requested by Williams during the Consulting Period and under the terms of this
Agreement. At the termination of the Consulting Period, Consultant shall return
all of Williams’ property within his possession to Williams.
     10. Enforcement. The parties hereto agree that Williams would be damaged
irreparably in the event that any provision of Paragraph 3 or 4 of this
Agreement were not performed in accordance with its terms or were otherwise
breached and that money damages would be an inadequate remedy for any such
nonperformance or breach. Accordingly, Williams and its successors and permitted
assigns shall be entitled, in

16



--------------------------------------------------------------------------------



 



addition to other rights and remedies existing in their favor, to an injunction
or injunctions to prevent any breach or threatened breach of any of such
provisions and to enforce such provisions specifically (without posting a bond
or other security). Consultant agrees any litigation concerning this Agreement
or the facts or matters described herein shall be brought only in a court of
competent jurisdiction in Tulsa County, Tulsa, Oklahoma, and Consultant agrees
that he will submit himself to the personal jurisdiction of the courts of the
State of Oklahoma in any action by Williams to enforce the terms of this
Agreement or to obtain injunctive or other relief.
     11. Miscellaneous. This Agreement may only be amended by a written
instrument signed by Williams and Consultant. Except as otherwise expressly
provided hereunder, this Agreement shall constitute the entire agreement between
Williams and Consultant with respect to the subject matter hereof The parties
further agree and acknowledge that this Agreement constitutes the entire
agreement between the parties hereto pertaining to the facts and matters stated
herein and supersedes any and all prior understandings, agreements or
representations or understandings, whether written or oral, prior to the date
hereof; provided, however, that this Agreement shall have no effect on the
enforceability or terms of the Confidential Separation Agreement and Release
dated April 2, 2008, or on the enforceability of any prior agreement relating to
non-solicitation, trade secrets, and/or confidentiality. This Agreement may be
executed in counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
     12. Notices. Any and all notices required to be sent pursuant to the terms
of this Agreement will be sent by registered or certified mail, or be personally
delivered to

17



--------------------------------------------------------------------------------



 



the parties hereto at the following addresses, or such other addresses as they
may designate:

           
 
  Consultant:   Michael P. Johnson
 
                 
 
      Tulsa, OK                
 
       
 
  Company:   The Williams Companies, Inc.
 
      Attn: Vice President, Human Resources
 
      One William Center
 
      P. O. Box 2400

 
      Tulsa, Oklahoma 74102

     13. Successor and Assigns. This Agreement shall be enforceable by
Consultant and his heirs, executors, administrators and legal representatives,
and by Williams and its successors and assigns.
     14. Survival. Paragraphs 3, 4, and 10 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Consulting Period.
     15. Governing Law. This Agreement shall be governed by the laws of the
State of Oklahoma, without reference to the principles of conflicts of law.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
first written above.

     
THE WILLIAMS COMPANIES, INC.
   
 
   
By: /s/ Steven J. Malcolm
   
 
   
Title: Chairman, President & CEO
   
 
   
 
  WITNESS:
 
   
/s/ Michael P. Johnson
  /s/ Brenda Spencer
Michael P. Johnson
   

18